Citation Nr: 0124291	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  98-18 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for psoriasis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran served on active duty almost continuously from 
November 1968 to April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable determination of the issue on appeal has been 
obtained.

2.  The veteran's psoriasis is productive of extensive 
exfoliation and crusting, and nervous symptoms.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for psoriasis have 
been met.  38 U.S.C.A. § 1155(West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.118, Diagnostic Codes 7806, 7816 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  After the RO's most recent consideration of 
the veteran's claim, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (recently 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issue on appeal are liberalizing and are therefore applicable 
to the issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the RO informed the veteran of the 
requirements for establishing entitlement to a higher 
disability evaluation for psoriasis and of the essential 
changes that were brought about by the passage of the VCAA.  
The RO has found the claim to be well grounded and obtained 
all medical records pertinent to the issue on appeal.  The 
veteran was provided a VA dermatology examination in November 
1999 to determine the severity of his psoriasis.  There is no 
outstanding evidence or information which should be obtained.  

In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding this claim without first 
affording the RO an opportunity to consider it in light of 
the regulations implementing the VCAA.  A remand for RO 
consideration of the claim in light of the implementing 
regulations would only serve to delay resolution of the 
veteran's appeal with no benefit flowing to the veteran.  

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's psoriasis.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

Service medical records that the veteran was diagnosed as 
having psoriasis in service.  He received active treatment 
for this condition.

In response to his May 1997 claim for service connection for 
psoriasis, the veteran was afforded a VA general medical 
examination in September 1997.  The veteran complained of a 
chronic skin rash.  He reported that he used psoriasis tar 
base and various medicated creams.  He said he had derived a 
good response from sunlight and ultraviolet light.  The 
veteran had demarcated redness about the anterior surface of 
the knees, upper shin bilaterally, and small excoriation of 
the right elbow.  The diagnosis was psoriasis.

Service connection for psoriasis with a noncompensable 
evaluation was granted, effective May 1, 1997, in the 
December 1997 rating decision on appeal.  

In November 1998, the veteran filed a substantive appeal.  He 
said that his treating VA physician had told him that he 
needed daily ultraviolet treatment in order to control his 
psoriasis.  He indicated that his psoriasis typically bled.  
He stated he itched constantly.  He said he had large patches 
on both arms, legs, knees, and arms.  The veteran stated that 
his knees, elbows, and left leg were the predominant areas 
where his skin would break open and bleed.  He maintained 
that his psoriasis caused him extreme social embarrassment.  

Medical records from the Salisbury VA Medical Center (VAMC) 
from September 1997 to April 1998 were associated with the 
claims folder.  A January 1998 consultation report indicates 
that the veteran had psoriasis with fairly extensive 
involvement of the arms and legs.  There were scaling of the 
scalp and pitting of the nails.  A treatment note dated in 
April 1998 shows that the veteran experienced some 
improvement from his new treatment regimen.  Nevertheless, 
there were still large plaques.

In November 1999, the veteran was afforded a VA dermatology 
examination.  He gave a 20-year history of psoriasis.  He 
discussed the various treatments he had undergone.  He said 
his problem was the worst it had been in several years.  He 
stated that he always felt that he had to wear long sleeve 
shirts to cover himself because he would get uncomfortable 
questions from people.  The veteran complained of chronic 
itching that led to difficulty sleeping.  

Examination of the scalp revealed erythematous scaly plaques 
covering a good extent of the scalp.  On the chest and back, 
there were numerous scattered, hyperkeratotic, erythematous 
scaly papules ranging in size from seven millimeters with 
some evidence of excoriation.  Both elbows had well-
circumscribed hyperkeratotic plaques with overlying scale.  
There were similar lesions noted on his legs and knees.  Of 
note, the lateral aspects of the lower legs had a significant 
degree of erythematous hyperkeratotic plaques with scale.  
The diagnosis was psoriasis, not very controlled, with 
secondary emotional disability.  Photographs were taken and 
included with the examination report.  The examiner indicated 
that due to poor camera quality, the photographs did not 
depict the extent of erythematous involvement.  He said the 
veteran had approximately 50 percent involvement.

By a rating action dated in October 2000, the noncompensable 
disability evaluation assigned for psoriasis was increased to 
30 percent, effective from May 1, 1997.



II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Psoriasis is rated as eczema.  38 C.F.R. § 4.118, Diagnostic 
Code 7816.

Eczema warrants a 30 percent rating if there is exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent evaluation is warranted for eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or when the disability is 
exceptionally repugnant.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  

The evidence of record shows that the veteran's psoriasis is 
chronic and not well controlled.  At the time of his November 
1999 VA dermatology examination, there was evidence of 
extensive exfoliation and crusting.  The examiner indicated 
that there was approximately 50 percent involvement.  He also 
stated that the veteran suffered from emotional disability 
secondary to his psoriasis.  The Board has also reviewed the 
photographs taken in connection with the examination.  The 
Board is satisfied that the disability is manifested by 
extensive exfoliation and crusting, and nervous 
manifestations.  Accordingly, a 50 percent disability 
evaluation for psoriasis is warranted from the effective date 
of service connection.  This is the highest evaluation 
allowable under DC 7806.

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
veteran shown disablement in excess of that contemplated by 
the assigned rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for his psoriasis.  In addition, the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has concluded that 
referral of the case for extra-schedular consideration is not 
warranted.


ORDER

Entitlement to a 50 percent evaluation for psoriasis is 
granted from the effective date of service connection, 
subject to the criteria applicable to the payment of monetary 
benefits.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

